Name: Commission Regulation (EEC) No 1387/91 of 27 May 1991 introducing various transitional measures concerning the implementation of Council Regulation (EEC) No 4042/89 in the former German Democratic Republic
 Type: Regulation
 Subject Matter: European construction;  international security;  fisheries;  political geography
 Date Published: nan

 28 . 5 . 91 Official Journal of the European Communities No L 133/29 COMMISSION REGULATION (EEC) No 1387/91 of 27 May 1991 introducing various transitional measures concerning the implementation of Council Regulation (EEC) No 4042/89 in the former German Democratic Republic investments in the processing and marketing sector for fishery and aquaculture products in the territory of the former German Democratic Republic without a sectoral plan having to be previously drawn up for this territory ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Fishing Industry, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3571 /90 of 4 December 1990 introducing various measures concerning the implementation of the common fisheries policy in the former German Democratice Republic ('), and in particular Article 4 thereof, Whereas, by Decision 9 1 /241 /EEC (2), the Commission approved the Community support framework referred to in Article 3 of Council Regulation (EEC) No 3575/90 of 4 December 1990 concerning the activities of the Structural Funds in the territory of the former German Democratic Republic (3), which includes the processing and marketing sector for fishery and aquaculture products ; Whereas the processing and marketing sector for fishery products in the territory of the former German Democ ­ ratic Republic must be adapted as far as possible in the short term with a view to its harmonious integration into the common fisheries policy ; Whereas the structures of the processing and marketing sector for fishery and aquaculture products in the territory in question and the information available on the situation obtaining in this sector do not make it possible at this stage for the sectoral plan referred to in Articles 2, 3 and 5 of Council Regulation (EEC) No 4042/89 (4) to be drawn up ; Whereas provision should be made up to 31 December 1991 for the Community's financial contribution towards Article 1 Germany is hereby authorized, up to 31 December 1991 , to submit to the Commission the applications for assist ­ ance referred to in Titles II and III of Regulation (EEC) No 4042/89 with regard to investments in the territory of the former German Democratic Republic, without the sectoral plan referred to in Articles 2, 3, 4 and 5 of Regu ­ lation (EEC) No 4042/89 covering the territory having previously to be drawn up. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1991 . For the Commission Manuel MARIN Vice-President (') OJ No L 353, 17. 12 . 1990, p. 10 . (2) OJ No L 114, 7 . 5 . 1991 , p. 30 . 0 OJ No L 353, 17. 12. 1990, p. 19 . (4) OJ No L 388, 30. 12. 1989, p. 1 .